Case: 13-41298    Document: 00512739949   Page: 1   Date Filed: 08/20/2014




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                United States Court of Appeals

                               No. 13-41298
                                                                         Fifth Circuit

                                                                       FILED
                             Summary Calendar                    August 20, 2014
                                                                  Lyle W. Cayce
UNITED STATES OF AMERICA,                                              Clerk


                                         Plaintiff-Appellee

v.

ADRIANA ELIZABETH TREVINO,

                                         Defendant-Appellant

_____________________

Cons. w/ No.13-41308

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

ADRIANA ELIZABETH DIAZ-DE TREVINO,

                                         Defendant-Appellant


                Appeals from the United States District Court
                     for the Southern District of Texas
                          USDC No. 5:11-CR-693-1
                          USDC No. 5:13-CR-345-1
     Case: 13-41298      Document: 00512739949         Page: 2    Date Filed: 08/20/2014


                                     No. 13-41298
                                   c/w No. 13-41308

Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Adriana Elizabeth Diaz-De Trevino appeals the sentence imposed
following the revocation of her term of supervised release and appeals her
conviction and sentence for illegal reentry. We granted the Government’s
unopposed motion to consolidate these cases on appeal.
                                   Case No. 13-41298
       We review for plain error Diaz-De Trevino’s argument that the district
court procedurally erred by failing to adequately explain the revocation
sentence. See Puckett v. United States, 556 U.S. 129, 135 (2009); United States
v. Fernandez–Cusco, 447 F.3d 382, 384 (5th Cir. 2006). Although the district
court provided reasons for its sentence, little explanation is required for a
within-guidelines sentence. See United States v. Mares, 402 F.3d 511, 519 (5th
Cir. 2005). Diaz-De Trevino’s attempt to show plain error is even more difficult
as she challenges a revocation sentence, and we have “not yet required district
courts to expressly state their reasons for selecting a revocation sentence.”
United States v. Cantrell, 236 Fed Appx. 66, 69 (5th Cir. 2007) (per curiam)
(unpublished). For these reasons, Diaz-De Trevino can show no error, plain or
otherwise. See Puckett, 566 U.S. at 135.
       The judgment in No. 13-41298 is AFFIRMED.
                                      Case No. 13-41308
       Counsel appointed to represent Diaz-De Trevino on appeal in her illegal
reentry case has filed a motion to withdraw and a brief in accordance with




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2
    Case: 13-41298    Document: 00512739949     Page: 3   Date Filed: 08/20/2014


                                 No. 13-41298
                               c/w No. 13-41308

Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Diaz-De Trevino has not filed a response.
      We have reviewed counsel’s Anders brief and the relevant portions of the
record. We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL in No. 13-41308 IS DISMISSED. See 5TH CIR. R. 42.2.




                                       3